   Case 1:19-cv-00792 Document 104 Filed 01/06/21 Page 1 of 2 PageID #: 982




                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                               BLUEFIELD DIVISION

C.L.,                               )
                                    )
      Plaintiff,                    )
                                    )
v.                                  )          Case No. 1:19-cv-00792
                                    )
DAVID R. WILSON, et al.,            )
                                    )
      Defendants.                   )
____________________________________)

                                CERTIFICATE OF SERVICE

        I, Shanna L. Brown, hereby certify that a true and correct copy of the foregoing
DEFENDANT NAKAMOTO GROUP INC.’S RULE 26(A)(1) INITIAL DISCLOSURES has been served
this 6th day of January, 2021, via U.S. Mail, upon the following:

                L. Dante DiTrapano                          Steven K. Nord
                Benjamin D. Adams                           OFFUTT NORD
            Alexander D. McLaughlin                         P. O. Box 2868
            CALWELL LUCE DITRAPANO                  Huntington, WV 25728-2868
            Law and Arts Center West                       P: 304/529-2868
                500 Randolph Street                        F: 304/529-2999
               Charleston, WV 25302                   sknord@offuttnord.com
                  P: 304-343-4323               Counsel for Defendant David R. Wilson
                  F: 304-344-3684
              dditrapano@cldlaw.com                        J. Victor Flanagan
               badams@cldlaw.com                         Ashley Justice Tucker
             amclaughlin@cldlaw.com                          Daniel J. Burns
                                               PULLIN FOWLER FLANAGAN BROWN & POE
                 Anthony I. Werner                         252 George Street
          JOHN & WERNER LAW OFFICES                       Beckley, WV 25801
         Board of Trade Building, Suite 200                 P: 304-254-9300
                   80-12th Street                           F: 304-255-5519
               Wheeling, WV 26003                       vflanagan@pffwv.com
                  P: 304-233-4380                         atucker@pffwv.com
                  F: 304-233-4387                         dburns@pffwv.com
        Email: awerner@johnwernerlaw.com      Counsel for Defendant Correctional Officers
                                                    Amy Crawford, Gina Honaker
                 Jay T. McCamic
Case 1:19-cv-00792 Document 104 Filed 01/06/21 Page 2 of 2 PageID #: 983




         MCCAMIC LAW FIRM
             P. O. Box 151
         Wheeling, WV 26003                            Fred B. Westfall , Jr.
           P: 304-238-9460                                Jason S. Bailey
          jay@mccamic.com                              Jennifer M. Mankins
         Counsel for Plaintiff                UNITED STATES ATTORNEY’S OFFICE
                                                          P. O. Box 1713
Defendant Lieutenant Scott Hall (pro se)         Charleston, WV 25326-1713
        161 Woodson Avenue                               P: 304/345-2200
        Alderson, WV 24910                               F: 304/347-5443
                                                     fred.westfall@usdoj.gov
  Defendant Jerrod R. Grimes (pro se)               jason.bailey2@usdoj.gov
              70310-018                          jennifer.mankins@usdoj.gov
  BASTROP FEDERAL CORRECTIONAL             Counsel for Defendant Lieutenant Workman
             INSTITUTION                       and The United States of America
           P. O. Box 1010
         Bastrop, TX 78602


                                            s/ Shanna L. Brown
                                            Shanna L. Brown (WVSB #12516)
